Citation Nr: 1716828	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-27 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide agents exposure or secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as due to herbicide agents exposure or secondary to service-connected PTSD.

3. Entitlement to service connection for a neck disability. 

4. Entitlement to service connection for a back disability. 

5. Entitlement to service connection for residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran has been in receipt of total disability since June 27, 2007. 

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  

This matter recently came before the Board in September 2016 at which time the Board remanded for VA medical opinions.  Adequate opinions were obtained and the Board finds that further development is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran was not exposed herbicide agents in service. 

2. The Veteran's hypertension and CAD did not manifest in service or to a compensable degree within one year after service, nor was there a continuity of symptomatology.

3. The Veteran's hypertension and CAD disorders manifested many years after service and are not directly related to service.  

4. The Veteran's hypertension and CAD disorders were not caused or aggravated by his service-connected PTSD.

5. The Veteran's back and neck disorders did not manifest in service or to a compensable degree within one year after service, nor was there a continuity of symptomatology.

6. The Veteran's back and neck disorders are otherwise unrelated to service.

7. The Veteran's residuals of a head injury, to include headaches, did not begin in service and are otherwise unrelated to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for CAD on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for hypertension on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4. The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

5. The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310) were provided to the Veteran in the Statement of the Case/Supplemental Statements of the Case and will not be repeated here.


Service Connection for CAD and Hypertension

The Veteran contends that he is entitled to service connection for his CAD and hypertension, including as due to herbicide agents exposure in service or secondary to his service-connected PTSD.  Specifically, the Veteran stated that he was exposed to herbicide agents that were "in the air, water, and aboard aircraft."  The evidence shows that the Veteran was first treated for hypertension around November 2003 and CAD around September 2008. 

Initially, the Board finds that the Veteran was not exposed to herbicide agents.  He served on the U.S.S. Forrestal which was located in the Gulf of Tonkin.  It is not included on VA's list of Navy and Coast Guard ships associated with exposure to herbicide agents and there is no evidence to support that he stepped foot in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the "blue water" Navy and individuals who never stepped foot in Vietnam from presumptive herbicide exposure).  He has provided no specific accounts that would allow the Board to conclude, as a factual matter, that he was exposed to herbicide agents, since he just states generally such exposures came from the air and the water.  There are no presumptions accorded to simply being around the air and water of Vietnam, and he has provided no specifics as to how he was exposed.  Accordingly, to the extent he claims entitlement to service connection due to exposure to herbicide agents, his claims are denied.  

The Board considered the private medical report from July 2010 in which the Veteran's private physician opined that the Veteran's disabilities were, in part, due to toxic exposure to chemical defoliants.  The Board finds that this evidence is not probative, however, because there is no credible evidence that the Veteran was exposed to herbicide agents in service.  

Moreover, the Board finds that the Veteran's hypertension and CAD are not caused by nor aggravated by his service-connected PTSD.  In making this determination, the Board relied on the September 2015 and December 2016 VA medical opinions.  The opinions reviewed the medical literature and concluded that there is no causal relationship between PTSD and the Veteran's heart conditions.  While the September 2015 medical opinion indicates that PTSD might produce a transient rise in blood pressure, this does not constitute "aggravation" for secondary service connection purposes.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).  While the representative argues in the brief to the Board that medical literature supports the Veteran's claim, the representative is not a medical professional, and the VA examiner considered the Veteran's specific medical history in the context of the applicable literature.  

The Board has considered the January 2011 private physician statement which indicated the Veteran's PTSD has attributed to his inability to control his hypertension.  The Board finds, however, that the VA medical opinions are more probative in this regard.  The Veteran's private physician did not provide a rationale and the December 2016 VA examiner's opinion was well-supported by medical literature.  

The Board acknowledges that the Veteran has related his CAD and hypertension to his PTSD.  As a layperson, however, he is not competent to provide opinions about such complex medical disorders.  Accordingly, the Board finds that secondary service connection is not warranted.  

The Board also considered the Veteran's hypertension and CAD claims on presumptive and direct bases and finds that service connection is not warranted for either disorder.  Specifically, the Veteran's hypertension or CAD did not manifest in service or to a compensable degree after service, nor was there a continuity of symptomatology.  Indeed, the Veteran's hypertension and CAD manifested many years after service and they are unrelated to service, presumptively or directly.   

Although the Veteran has claimed throughout the appeals process that he was treated for hypertension and CAD in service, the contemporaneous medical evidence does not support these contentions.  The Veteran's service records show treatment for his left knee disability, for which he was ultimately discharged, but no treatment for any heart conditions.  He was afforded a VA examination shortly after separation from service in November 1968.  His blood pressure was normal and there were no complaints or diagnosis of a heart disorder.  Importantly, the Veteran's medical records do not show treatment for hypertension or CAD until many years after service.  In consideration of this evidence, the Board finds that the Veteran's contentions regarding when his CAD and hypertension began are not credible.  Moreover, as a lay person, the Veteran has no demonstrated that he has the knowledge or training to diagnose hypertension or CAD.

Further to these points, the Board notes that the Veteran filed service connection claims for his knee and stomach in 1968, but did not file claims for his hypertension and CAD until September 2009.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Thus, it is reasonable to interpret that the Veteran was not experiencing said symptomatology since service, as claimed.

In sum, the Board finds that the weight of the competent and credible evidence does not show that the Veteran's hypertension or CAD began in service or within one year after service separation, or that these conditions are otherwise related to service.  Because the preponderance of the evidence is against the claim the benefit of the doubt doctrine does not apply and service connection is denied.  

Service Connection for Back, Neck, and Head Disorders

The Veteran contends that his current back, neck, and head disorders, including back and neck arthritis, are caused by injuries incurred during the 1967 U.S.S. Forrestal incident.  The Veteran's fellow service member submitted a statement supporting these contentions in March 2012, and wrote that the Veteran clearly experienced neck, back, and head pain after the incident.  

In consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to presumptive service connection for his back and neck arthritis.  While the Veteran's service treatment records show that he was treated in service for his knee, including by orthopedists, there were no complaints or diagnoses of any back, neck, or head disorders.  The Veteran underwent a medical board evaluation, which determined that the Veteran was not fit for duty due to his knee injury and recommended that he appear before a physical evaluation board.  The physical evaluation board recommended that the Veteran was unfit to perform his duties because of his left knee disability only.  There was no mention of a back, neck, or head condition.  It is reasonable to expect that if the Veteran were experiencing other joint related complaints or any symptoms of a head injury, he would have reported such during the medical board proceedings.

Shortly after separation from service, in November 1968, the Veteran was afforded a VA examination.   He complained of sore lower back but was not diagnosed with a back condition.  He did not complain about his head or neck. 

Medical records from 1969 through 1972 show complaints of knee pain due to an injury in service.  In 1972, the Veteran complained of low back pain and left sciatica.  Diagnostic testing showed disc spaces of normal height and S1 spina bifida occulta.  The Veteran filed a claim for service connection for his back pain in 1972 but it was denied in a February 1973 rating decision because there was no in-service injury.  

From 1973 through April 2003, the record does not show complaints of or treatment for neck, back, or head pain, despite regular orthopedic treatment and special orthopedic VA examinations for his left knee during this period.  Accordingly, it is clear that the Veteran's arthritis did not manifest in service or one year after service, and there was no a continuity of symptomatology.  

The Board has also considered the Veteran's neck, back, and head claims on a direct service connection basis, including due to the 1967 incident.  The Board finds, however, that his disorders are not related to service.  

In November 2002, the Veteran fell six feet off a ladder during a job and hit his head, neck, and lower back.  In April 2003, the Veteran presented to VA and complained that he had experienced headaches, memory loss, blurry vision, loosened teeth, and neck and back pain since the November 2002 accident.  A diagnosis of post-concussion syndrome was rendered.  In June 2003, the Veteran reported that he was involved in two accidents within seven days, causing pain in his head, neck, back, and shoulder.  At a July 2003 follow-up, the Veteran reiterated that he had experienced continuous and chronic pain after his November 2002 injury.  Private medical records dating from April 2003 to January 2004 also generally reflect treatment for headaches and neck and back pains related to the November 2002 on-the-job injury.  Diagnoses included status post on-the-job injury in November 2002, loss of consciousness and negative CAT scan, cervical spine strain, osteoarthritis and degenerative joint disease of the neck and back, but no diagnosis of a serious neurological injury.

In light of this evidence, the Board finds that the Veteran's back, neck, and head disorders are not related to service.  Instead, the evidence shows that the Veteran's current disorders are related to his November 2002 injury.  The Veteran was not treated for head, neck, or back issues in service despite receiving knee treatment following an in-service injury.  There was no record of treatment for the head or neck for many years following service separation until the Veteran fell off a ladder in November 2002.  While the Veteran complained about a sore lower back in 1968 and 1972, these were isolated complaints, diagnostic testing revealed no abnormalities, and there were no further complaints in subsequent orthopedic treatment records until the November 2002 incident.  

The Board considered the medical evidence that is favorable to the Veteran's claim.  In July 2010, the Veteran's private physician, Dr. Moore, opined that the Veteran's reported problems "do logically derive from his known service connected injuries and exposure" and this can be stated with a "reasonable medical certainty."  He reiterated in January 2011 that it was his "medical opinion that when the patient was involved in the explosion on the Forrestal, he sustained injuries" to his spine and head.  The July 2010 and January 2011 opinions did not address the Veteran's November 2002 accident and did not provide a supporting rationale.  The fact that these opinions did not recognize the 2002 injuries and the medical histories the Veteran reported at that time significantly diminish the probative weight of these opinions.

In August 2014, the Veteran's private physician, Dr. Darby, submitted a statement in support of the Veteran's claim.  He wrote that the Veteran sustained multiple injuries to his head, neck, back, and joints during the 1967 explosion and his body developed early arthritis as a result.  The Board finds that the contemporaneous medical records contradict the factual basis for this medical opinion, which did not address the November 2002 accident.  Also in August 2014, Dr. Grabowski opined that the Veteran's 1967 injury is "likely contributing to his ongoing issues."  Dr. Grabowski did not address the Veteran's November 2002 accident nor provide a rationale for his medical opinion.  Again, it significantly diminishes the evidentiary weight of these positive opinions that they did not discuss the 2002 injuries in any way.

The Board remanded for several nexus opinions, which were obtained in December 2016.  The examiner was instructed to consider the favorable medical opinions and consider whether his conditions were related to service, including the 1967 explosion.  After review of the evidence, the examiner concluded that the Veteran's disorders were not related to service.  His rationale stated that there was no objective evidence that indicated the Veteran's conditions were directly or indirectly related to his active duty.  The Board found this medical opinion was adequate because it was based on a review of the record, including the favorable and unfavorable evidence, and included a rationale, albeit limited.  Although the Veteran was afforded a VA examination and medical opinions in 2015, the Board did not consider these as they were inadequate.  

After weighing the competent evidence, including the favorable medical opinions, the service treatment records, post-service treatment records, and the December 2016 VA medical opinion, the Board finds that the Veteran's neck, back, and head disorders are unrelated to service.  The favorable medical evidence did not address the lack of in-service treatment, lack of treatment after service, and the November 2002 injury, after which the Veteran began to receive regular neck, back, and head treatment, and consistently reported to medical providers that his symptoms were a result of and began after the 2002 injuries.  The fact these opinions did not consider an accurate medical history means that they are thus outweighed by other competent evidence.  It is also important to note that these private providers who gave positive opinions did not have access to the claims file, which was important here because it shows no relevant complaints during service or at the VA examination shortly after service, along with the full extent of the 2002 injury and the statements the Veteran provided at that time about when his symptoms began.  Thus, in consideration of the delayed manifestation of neck, back, and head disorders, the regular orthopedic treatment for his knee only during and shortly after service, and the VA medical opinion, the Board finds that the Veteran is not entitled to service connection for his back, neck, and head disorders.  

The Board notes that VA's duty to notify was fulfilled by letters sent in September and December of 2009.  The duty to assist was also satisfied as the Veteran's private, VA, and SSA medical records are associated with the claims file and the Veteran was afforded a hearing before the Board during which complied with the 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was also afforded several VA examinations, the adequacy of which have been discussed herein.   Finally, no new evidence was received after the December 2016 SSOC.  

ORDER

Service connection for CAD is denied. 

Service connection for hypertension is denied. 

Service connection for a neck disability is denied.  

Service connection for a back disability is denied. 

Service connection for residuals of a head injury, to include headaches, is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


